Citation Nr: 0709414	
Decision Date: 03/30/07    Archive Date: 04/16/07

DOCKET NO.  05-21 369A	)	DATE
	)
	)

On appeal from the Education Center at the 
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
educational benefits in the calculated amount of $19,012.53, 
awarded pursuant to Chapter 30, Title 38, United States Code, 
for enrollment in an educational institution from January 
2002 to July 2003, to include the validity of the debt.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The veteran had active service from July 1976 to March 1982 
and from March 1983 to March 2001. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a  December 2004 determination of the 
Committee on Waivers and Compromises of the Education Center 
at the Department of Veterans Affairs (VA) Regional Office 
(RO) in Atlanta, Georgia.

In February 2006, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge while at the RO.  A 
transcript of the hearing has been associated with the 
veteran's claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A remand is required in this case so as to ensure that there 
is a complete record upon which to decide the veteran's claim 
so that he is afforded every possible consideration.

The veteran has requested a waiver of recovery of an 
overpayment apparently created from the simultaneous receipt 
of both Chapter 30 and Chapter 31 educational benefits from 
January 2002 to July 2003.  He has asserted that he had been 
receiving Chapter 30 education benefits, and that he 
subsequently received correspondence from the RO representing 
that he was also entitled to Chapter 31 benefits.  Review of 
the claims file reveals that a copy of this correspondence 
from the RO is not of record.  On remand, a copy of this 
letter should be obtained.

The veteran also reported that upon receipt of the foregoing 
letter, he contacted the RO to inquire about his eligibility 
for Chapter 31 benefits and was referred to an education 
counselor for assistance in submitting an application.  The 
Board is of the opinion that the veteran's file from the 
counselor, to include his application for both Chapter 30 and 
Chapter 31 benefits (none of which is of record) would be 
helpful in adjudicating this claim.  The foregoing should be 
obtained on remand.

Finally, during his February 2006 Travel Board hearing, the 
veteran indicated that his annual salary was $28,000.00.  
This amount is different from that reported in his most 
recent Financial Status Report (VA Form 5655) dated in 
January 2005.  On remand, the veteran should be instructed to 
provide an updated VA Form 5655 reflecting his current 
income, expenses, and assets.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC will make arrangements to 
obtain all correspondence from VA to the 
veteran made prior to and including 
January 2002 regarding eligibility to 
educational benefits, under both Chapter 
30 and Chapter 31.

2.  The RO/AMC will make arrangements to 
obtain the veteran's education benefits 
file from the counselor at the VA 
Education Center at the RO.  In this 
endeavor, the veteran's applications for 
both Chapter 30 and Chapter 31 benefits 
must also be obtained.

3.  The RO/AMC will make arrangements to 
obtain from the veteran an updated VA Form 
5655, citing all current income, expenses, 
and assets.

4.  The RO/AMC will then review the 
veteran's claims file and ensure that the 
foregoing development actions have been 
conducted and completed in full.  If 
further action is required, it should be 
undertaken prior to further claim 
adjudication.

5.  The RO/AMC will then readjudicate the 
veteran's claim.  If the benefits sought 
on appeal remain denied, provide the 
veteran and his representative with a 
Supplemental Statement of the Case.  The 
Supplemental Statement of the Case should 
contain notice of all relevant actions 
taken on the claims, to include a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case is to be returned to the Board, 
following applicable appellate procedure.  The veteran need 
take no action until he is so informed.  He has the right to 
submit additional evidence and argument on the matter the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  The purposes of this remand are to obtain 
additional information and comply with all due process 
considerations.  No inference should be drawn regarding the 
final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




